Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 18, 2018

                                          No. 04-14-00558-CV

                                         Edna A. MARTINEZ,
                                               Appellant

                                                    v.

                            STATE OFFICE OF RISK MANAGEMENT,
                                          Appellee

                        From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2001-CI-17102
                              Honorable Antonia Arteaga, Judge Presiding


                                             ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice 1

         On November 28, 2018, Appellant Edna A. Martinez filed a motion for extension of time
to file her motion for rehearing, requesting an extension until December 3, 2018. On December
3, 2018, she filed her motion for rehearing. We GRANT her motion for extension of time to
December 3, 2018. We DENY her motion for rehearing.




                                                         _________________________________
                                                         Karen Angelini, Justice




1
    Not participating
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court